UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 24F-2 Annual Notice of Securities Sold Pursuant to Rule 24f-2 1. Name and address of issuer: VANGUARD STAR FUNDS Vanguard Financial Center PO Box 2600 Valley Forge, Pennsylvania 19482-2600 2. The name of each series or class of securities for which this Form is filed. (If the Form is being filed for all series and classes of securities of the issuer, check the box but do not list series or classes): [ X ] 3. Investment Company Act File Number: 811-3919 Securities Act File Number: 2-88373 4(a). Last day of fiscal year for which this Form is filed: October 31, 2010 4(b). [ ] Check box if this Form is being filed late (I.e., more than 90 calendar days after the end of the issuer's fiscal year). (See instruction A.2). N/A Note: If this Form is being filed late, interest must be paid on the registration fee due. 4(
